Citation Nr: 1203497	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of a muscle injury to the eye diagnosed as alternating intermittent exotropia. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The appellant had service in the Navy Reserves from May 1947 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts.  

In December 2011, the appellant testified via videoconference at the Boston RO before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Service personnel records indicate the Appellant was a member of the Navy Reserves.  It is the Appellant's contention that he is entitled to service connection for medical conditions incurred during his active duty service and while in the Reserves. However, the record does not contain the dates of verified active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) during the Appellant's service.  As such, additional development is necessary before appellate review may proceed on these claims.

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011) (emphasis added). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Appellant alleges that during his ACDUTRA in 1948, he injured his eyes while undergoing training in a compression chamber.  The Appellant stated he lost pressure which caused the injury to his eyes when he inadvertently stopped to help another soldier who was also training.  He stated he was checked by a Naval doctor who stated he may have incurred an eye injury and could apply for disability benefits.  The Appellant stated he opted not to apply for benefits as he was seeking admission into the U.S. Naval Academy in Annapolis, Maryland.  The Appellant contends he never had the need for glasses prior to this injury.

According to the Appellant's service treatment records, in a May 1947 examination, the Appellant's eyes were "normal" and had 20/20 vision in both eyes.  In July 1948, it is noted the Appellant was "[d]isqualified in escape tank-failed pressure."  In another examination, dated October 1948, it is noted the Appellant "[f]ailed Submarine Duty due to pressure affecting ear drums."  The Appellant's eyes reacted to light and distance and had 20/20 vision in both eyes at the time.  Furthermore, in an undated medical questionnaire, the Appellant responded that he has worn glasses but only when he was reading or studying.  There is, however, no treatment record indicating injury to the eyes during training in 1948 in a compression chamber.

The Appellant's post-service treatment records indicate that he has been treated for various eye conditions.  Notably, private treatment records from the Newton Wellesley Eye Associates, dated September 1992, indicate an injury to the eye when the Appellant was hit by a rock which resulted in a corneal abrasion.  In January 2006, the Appellant sustained a fall which he hit his head above the left brow which resulted in "a lot of new floaters." 

According to an August 2010 letter from a private doctor, Dr. A. Bhatt, the Appellant was a patient at Newton Wellesley Eye Associates since 1983 and was treated long term for an intermittent exotropia.  Dr. Bhatt stated the exotropia was first noted "after a pressure chamber accident at the New London submarine base in 1948.  At the time he was diagnosed with a partial traumatic sixth cranial nerve palsy.  An intermittent exotropia has persisted ever since the accident."  

Given the Appellant's claims (including lay history), the evidence of a current disability, and service treatment and post-service treatment records, the Board finds additional development is warranted.  The Appellant should be afforded a VA examination to determine the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Therefore, under these circumstances, the specific dates for the Appellant's periods of ACDUTRA and INACDUTRA are necessary before an opinion can be made as to whether these conditions manifested during active duty.  Following the verification of the Appellant's military service, a VA examination is necessary to ascertain the current manifestations and an opinion regarding the etiology of the Appellant's muscle injury to eye diagnosed as alternating intermittent exotropia.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Appropriate sources - to include the Naval Reserve Personnel Center (NRPC) - should be contacted to obtain verification of the exact dates of the Appellant's periods of ACDUTRA and INACDUTRA. 

The claims folder should document the efforts made to obtain these records along with any negative responses.  If the service personnel records cannot be obtained, a letter should be sent to the Appellant informing him of the steps taken to obtain the service personnel records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records. 

2. Once all outstanding records, if any, are obtained and incorporated into the claims file, the Appellant should be scheduled for a VA examination with the appropriate specialist to determine the nature and etiological relationship between the Appellant's ACDUTRA/INACDUTRA and his eye disorders (to include intermittent exotropia).  Specifically, the examiner must provide an opinion, with supporting rationale as to whether it is at least as likely as not (i.e. a 50% probability or greater), that the Appellant's eye disorders is/are related to or aggravated by any period of ACDUTRA or INACDUTRA, to include injury to his eyes during training in a compression chamber in 1948.  

The examiner is asked to address all evidence of symptoms, treatment, or testing within the Appellant's in-service and post-service treatment records, including all prior examinations and Dr. A. Bhatt's August 2010 letter.  The examiner is also asked to consider and address the Appellant's lay statements of history and continuity of symptoms.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  A complete copy of this REMAND and the claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Appellant's claim, considering all applicable laws and regulations.  The AMC should provide the Appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



